          Case 3:21-cv-00110-PSH Document 8 Filed 08/25/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

MICHAEL ROE                                                             PLAINTIFF


VS.                       No. 3:21-cv-00110 PSH


KILOLO KIJAKAZI,1
ACTING COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION                                               DEFENDANT


                                      ORDER

      The defendant’s unopposed motion for additional time in which to file her

answer and the certified administrative record (docket entry no. 7) is granted, and she

is directed to submit her response on or before October 19, 2021.

      IT IS SO ORDERED this 25th day of August, 2021.



                                 ___________________________________
                                 UNITED STATES MAGISTRATE JUDGE




      1
       Kilolo Kijakazi became Acting Commissioner of Social Security on July 9,
2021, and is the proper defendant. Fed. R. Civ. P. 25(d).
